Amended order unanimously reversed on the law without costs and petition dismissed. Memorandum: Special Term erred in ordering defendants to provide plaintiff with copies of all affidavits taken by the Auburn police in the course of their investigation into the death of Donald McNabb. We have reviewed each affidavit presented to Special Term in camera and conclude that the requested information, if disclosed, would interfere with law enforcement investigations or disclose confidential information (see, Public Officers Law § 87 [2] [e] [i], [iii]; Hawkins v Kurlander, 98 AD2d 14, 17; see also, Matter of Allen v Strojnowski, 129 AD2d 700, 701, appeal dismissed, 70 NY2d 871). (Appeal from amended order of Supreme Court, Cayuga County, Corning J. — art 78.) Present —Dillon, P. J., Doerr, Green, Pine and Davis, JJ.